NUMBER 13-17-00523-CV

                     COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG



MARIA AREVALOS,                                           Appellant,

                                v.


RAUL R. ALVAREZ,                                           Appellee.



           On appeal from the County Court at Law No. 4
                    Of Hidalgo County, Texas.


                            ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam
       This cause is before the Court on the reporter’s failure to timely file the reporter’s

record. The reporter’s record in this matter was originally due on December 21, 2017.

The Clerk of the Court sent the reporter a letter on September 13, 2018 requesting that

the reporter’s record be filed within ten days of the letter or the matter would be referred

to the Court. The reporter failed to file the record within ten days. The Court abated the

appeal and remanded the case to the trial court so that it could determine what steps

were necessary to ensure the prompt preparation of the reporter’s record. The court

reporter did not appear at the hearing. The case was reinstated, and the reporter did not

file the record.

       On April 4, 2019, the Court abated the case and remanded the case to the trial

court again to conduct a hearing to determine why the reporter’s record had not been

prepared and filed and to determine what steps were necessary to ensure the prompt

preparation of a reporter’s record. The trial court held that hearing. The trial court

concluded that the appellant, Maria Arevalos, filed a pauper’s affidavit and that the court

reporter had not filed an objection to Arevalos’s pauper’s affidavit. Thus, Arevalos is not

required to pay for the reporter’s record as she is indigent. On May 9, 2019, the trial court

ordered the court reporter in this case to prepare and file the reporter’s record with our

Court by May 24, 2019. The court reporter has failed to comply with the trial court’s order.

       The Court, having fully examined the court reporter’s actions, is of the opinion that,

in the interest of justice, an order should be entered. The Court looks with disfavor upon

the delay caused by the reporter’s failure to have heretofore filed the record in this matter.




                                                 2
       Reporter, Maria Amador, is hereby ORDERED to file the reporter’s record in this

Court no later than 5:00 p.m. on June 14, 2019. NO FURTHER REQUESTS FOR

EXTENSION OF TIME WILL BE ENTERTAINED BY THE COURT. Failure of the reporter

to file the record by the date and time herein set forth shall result in the issuance of an

order to show cause.

       The Clerk of this Court is ORDERED to serve a copy of this order on Maria Amador

by certified mail, return receipt requested.

       IT IS SO ORDERED.

                                                PER CURIAM



Delivered and filed the
10th day of June, 2019.




                                                3